         Case 1:16-md-02753-LM Document 1164 Filed 10/16/19 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE



In Re: Atrium Medical Corp. C-Qur Mesh
Products Liability Litigation (MDL No. 2753)

                                                MDL Docket No. 16-md-2753-LM
                                                      ALL CASES



                     AMENDED CASE MANAGEMENT ORDER NO. 3F
                      PRODUCTION OF PHYSICALLY STORED AND
                       ELECTRONICALLY STORED INFORMATION

        WHEREAS, in accordance with Federal Rule of Civil Procedure 26(f), counsel for
Plaintiffs and Defendants (collectively, the “Parties,” and each, a “Party”) have met and conferred
regarding application of the discovery process set forth in the Federal Rules of Civil Procedure
and the Local Rules of the United States District Court for the District of New Hampshire to this
case;

       WHEREAS, the Parties have reached agreement on certain of the issues discussed
regarding such discovery;

        WHEREAS, the Parties have entered into this Stipulation and Order Concerning Protocol
for Discovery of Electronically Stored Information (“Stipulation and Order”) to facilitate the just,
speedy, and inexpensive conduct of discovery involving Electronically Stored Information (“ESI”)
and to promote, to the fullest extent possible, the resolution of disputes regarding the discovery of
ESI without Court intervention;

         IT IS HEREBY ORDERED that:

    I.        GENERAL PROVISIONS

         1.     Scope.

               a)      This Stipulation and Order shall govern the discovery of documents and
ESI, as described in FED. R. CIV. P. 26, 33, and 34;

               b)      Nothing in this Stipulation and Order shall be construed to supersede or
alter any provision of any Federal or Local Rule, or alter or abridge any Party's rights or remedies
thereunder; and

                c)       All Parties are bound by and subject to the terms of this Stipulation and
Order;
        Case 1:16-md-02753-LM Document 1164 Filed 10/16/19 Page 2 of 12



               d)       It is the Defendants position that the terms of this Stipulation and Order
should apply equally to both Parties. The Plaintiffs do not agree that this Stipulation and Order
should govern their production efforts with respect to Section I, No. 7; Section II; Section III, No
1(a)–(e); and Section IV No. 3. Once Defendants have served discovery on Plaintiffs, the Parties
will have a further meet and confer and attempt to resolve this dispute. If the Parties cannot narrow
this dispute at that time, the issue will be presented to the Court for resolution.

        2.      Proportionality. The proportionality standard set forth in FED. R. CIV. P. 26(b)(1)
shall be applied in all matters related to discovery of ESI, including without limitation, the
identification, preservation, collection, review, analysis, processing, and production of such
information.

        3.     Cooperation. The Parties and their counsel will work cooperatively during all
aspects of discovery to ensure that the costs of discovery are proportional to what is at issue in the
case, and nothing in this Stipulation is intended to preclude the Parties from objecting to any
discovery on the grounds that it is not proportional. The failure of a Party or their counsel to
cooperate will be relevant in resolving any discovery disputes and determining who shall bear the
costs of discovery.

       4.      E-Discovery Liaisons.

             a)      Each party has identified an e-discovery liaison who is and will be
knowledgeable about and responsible for discussing matters related to its ESI.

                b)      Each e-discovery liaison will be, or will have access to those who are,
knowledgeable about the technical aspects of e-discovery, including the location, nature,
accessibility, format, collection, search methodologies, and production of ESI in this matter.

                c)      The Parties will rely on the e-discovery liaisons or those designated by the
liaisons, as needed, to meet and confer about matters involving ESI and to help resolve disputes
without court intervention. However, no Party's e-discovery liaison will be expected or required to
make decisions relating to the case without consultation with lead counsel, the Party's litigation
team, and/or a client representative. The Parties agree to work in good faith to schedule conferences
concerning discovery of ESI when their e-discovery liaisons or those designated by the liaisons are
available.
                d)      The e-discovery liaison for Defendants shall be Emily Van Tuyl, Esq. The
e-discovery liaison for Plaintiffs shall be Jonathan Orent, Esq.

        5.     Relevant Time Period. The relevant time period for the events that gave rise to this
action are from January 1, 2003 through the date of the Master Complaint (the "Relevant Time
Period"). Absent a specific request for information outside that time period, and good cause shown
for such information, neither party will be required to search for, preserve or produce ESI outside
of the Relevant Time Period.




                                                 2
        Case 1:16-md-02753-LM Document 1164 Filed 10/16/19 Page 3 of 12



       6.      Prioritized Searching.

               a)      Data Sources that are Reasonably Accessible. In accordance with Fed. R.
Civ. P. 26(b)(2)(B) and (C), the Parties agree that any search for potentially relevant documents
and ESI shall initially involve searching for such documents in data sources within which such
documents and ESI are most readily accessible.

                b)      Data Sources that are Less Accessible. Data sources that are less
accessible because of burden or cost shall only be considered for search in accordance with Fed. R.
Civ. P. 26(b)(2)(B). Sources that are considered less accessible due to undue burden or cost include,
but are not limited to:

       Backup tapes and archives; backup data that is substantially duplicative of data that is more
       accessible elsewhere; file fragments; deleted space; slack space; fragmented space;
       unallocated data on hard drives; residual data; ghost files; shadowed files; swap files;
       random access memory or other ephemeral data; Electronic data (e.g., email, calendars,
       contacts, notes, and text messages) sent to or from mobile devices (e.g., iPhone, iPad,
       Android, and BlackBerry devices), provided that a copy of such electronic data is routinely
       saved elsewhere (such as on a server, laptop or desktop computer, or “cloud” storage);
       Voicemail messages, instant messaging or other real-time, transitory text transmissions that
       are not retained in users' email accounts; data contained on users' private computers or email
       accounts not issued by Defendants; on-line access data such as temporary internet files,
       internet histories, internet usage caches, and cookies; other forms of ESI whose preservation
       or collection requires extraordinary affirmative measures that are not utilized in the ordinary
       course of business; data in metadata fields that are frequently updated automatically; server,
       system, or network logs; archival data; proprietary databases (excluding reports referenced
       in section III(1)(f) below) ; and legacy software which is no longer maintained by a party.

The Parties may contend that other sources of data are not reasonably accessible due to undue
burden or cost, in accordance with Fed. R. Civ. P. 26(b)(2)(B).

       7.      Search Methodology.

                a)     The Parties expect to employ one or more search methodologies, including
possibly but without limitation the use of advanced search and retrieval technologies, to identify
potentially relevant ESI, including email. The primary mechanism the Parties intend to use to
conduct the review of large volumes of ESI is Technology Assisted Review ("TAR").

                b)      Defendants will use a TAR process to search for relevant documents in a
universe of documents consisting of files and documents from custodial and noncustodial sources
that have already been collected (approximately 35 custodial sources), plus additional documents
from up to four additional custodians, who shall be sales individuals from Maquet. The specific
sales individuals will be agreed upon by the parties. The previously collected custodial and
noncustodial sources shall be updated through the date of the Master Complaint. The Parties agree
that these data sources shall be the entire universe of ESI subject to this TAR process, that this TAR
process is intended to constitute the major, but not exclusive, ESI production by Defendants in this
MDL, and that to the extent that Plaintiffs request additional ESI from sources other than those

                                                 3
        Case 1:16-md-02753-LM Document 1164 Filed 10/16/19 Page 4 of 12



listed in this paragraph, Defendants, at their sole discretion, shall determine the manner and method
of responding to such requests, preserving all objections. With the exception of documents
identified in sections 10, 11 and 12 below, no documents identified through this TAR process shall
be withheld from production for reasons other than privilege. Moreover, Defendants reserve the
right to conduct a pre-production review of potentially privileged documents. Finally, nothing in
this Stipulation and Order shall preclude a requesting party from seeking additional ESI discovery
where that party believes, in good faith, that such additional discovery is necessary, or prevent the
responding party from objecting to such discovery.

                 c)      Defendants have also agreed to utilize all documents produced as of July 17,
2017 in the New Hampshire state court litigation styled Jean A. Downie v. Atrium Medical
Corporation (Case No. 226-2013-CV-00155) as the “seed" or "training" set as part of the TAR
process Defendants will utilize. Exceptions include items that do not provide good seeding material
such as items with no text or with a text threshold below 600 bytes, items with over 30 megabytes
of text, or items that do not contain substantive text. Should Defendants identify any other examples
of improper seed set material, Defendants agree to identify such items to Plaintiffs prior to
excluding them from the seed set. If a dispute arises concerning this issue, the parties will meet and
confer in attempt to resolve it. If resolution is not possible, the parties will seek guidance from the
Court in accordance with the dispute resolution process outlined in Case Management Order No. 3.

              d)      The parties agree that Defendants’ use of TAR will be subject to a reasonable
validation method demonstrating compliance with 95% confidence interval and a 2% margin of
error. Defendants will produce a certificate documenting compliance.

                 e)      To the extent that the court in the matter of Jean A. Downie v. Atrium
Medical Corporation (Case No. 226-2013-CV-00155) pending in New Hampshire Superior Court
overrules Defendants' objections to Plaintiffs' requests for production or otherwise compels
Defendants to produce specific categories of documents not previously produced in that proceeding,
Defendants will work with Plaintiffs to incorporate such documents into its TAR process in this
MDL. It is the MDL Plaintiffs' position that specific categories of documents requested by the state
court Plaintiffs in their Sixth Set of Requests for Production currently subject to a Motion to Compel
in Downie, may need to be incorporated into Defendants’ seed set in this MDL. Defendants object
to the inclusion of such documents into the seed set. The parties have agreed to meet and confer to
resolve this issue should these documents be ordered to be produced in Downie. The Plaintiffs shall
initiate any such meet and confer by identifying the specific documents from among those ordered
by the court to be produced, which the Plaintiffs wish to be included in Defendants' seed set,
however Plaintiffs agree that they will not ask for all documents responsive to the state court
Plaintiffs' Sixth Set of Requests for Production to be included in the seed set. If resolution of this
issue is not possible, the parties will seek guidance from the Court in accordance with the dispute
resolution process outlined in Case Management Order No. 3.

              f)    To the extent that a producing Party decides not to use TAR for future
document productions, they will notify the requesting Party, concurrently with the production of
documents not produced using TAR, regarding the methodology used for the production.

        8.      New Hampshire State Court Document Productions. Atrium has already
identified, preserved, collected, analyzed, reviewed, processed, and produced ESI in the concurrent
                                                  4
        Case 1:16-md-02753-LM Document 1164 Filed 10/16/19 Page 5 of 12



state court proceedings and intends to produce these documents in this MDL upon the entry of a
Confidentiality Stipulation and Protective Order, a Coordination of Litigation Order, and this ESI
Stipulation and Order. Plaintiffs may, in good faith, seek additional documents in accordance with
the Federal Rules of Civil Procedure and the Local Rules of the United States District Court for the
District of New Hampshire.

        9.     Privilege Log. The Parties shall provide privilege logs in accordance with Fed. R.
Civ. P. 26(b)(5).

       10.     Deduplication.

                a)     A Party is only required to produce a single copy of a responsive document.
Parties may deduplicate stand-alone documents or entire document families vertically within each
custodian or horizontally (also referred to as globally) across custodians. Documents are exact
duplicates if they have matching MD5 or SHA-1 hash values.

                b)     Parties also may deduplicate stand-alone documents or entire document
families using near-duplicate identification technology, provided, however, that only documents
identified by such technology as 100% near-duplicates shall be deduplicated. For purposes of this
paragraph, 100% near-duplicates are documents that have identical text content, embedded files,
and attachments. 100% near-duplicates may have different MD5 or SHA-1 hash values.

               c)    When comparing document families, if a parent document is an exact
duplicate or 100% near-duplicate but one or more attachments or embedded files are not exact
duplicates or 100% near-duplicates, neither the attachments nor embedded files, nor the parent
document, will be deduplicated.

               d)     Attachments to emails shall not be eliminated from their parent emails.
Where a stand-alone document is an exact duplicate or 100% near-duplicate of an email attachment,
the email attachment must be produced and the stand-alone document may be deduplicated.

        11.    Known Software Files. Known software files identified in the National Software
Reference Library database maintained by the National Institute of Standards and Technology need
not be collected, processed, reviewed or produced.

        12.      Email Threads. Where individual email messages are part of a single “thread,” a
Party is only required to produce the most inclusive message and need not produce earlier, less
inclusive email messages that are fully contained, including attachments, within the most
inclusive email message. For the avoidance of doubt, only email messages for which the parent
document and all attachments are contained in the more inclusive email message will be
considered less inclusive email messages that need not be produced; if the later message contains
different text (such as where the later message adds in-line comments to the body of the earlier
message), or does not include an attachment that was part of the earlier message, the earlier
message must be produced. Where an email thread is withheld from production under a claim of
privilege, the Party’s privilege log should reflect only the most inclusive message.



                                                5
        Case 1:16-md-02753-LM Document 1164 Filed 10/16/19 Page 6 of 12



II.    PRODUCTION OF PHYSICALLY STORED INFORMATION (NON-ESI).

         1.     Format. With the exception of documents previously collected and which do not
meet such specifications, each hardcopy document shall be scanned as single page, Group IV
compression TIFF images using a print setting of at least 300 dots per inch (DPI). Each image shall
have a unique file name, which is the Bates number of the first page of the document. To the extent
technically available through the use of purely automated methods, and provided that no extra costs
be incurred, original document orientation shall be maintained (i.e., portrait to portrait and
landscape to landscape). Each document shall be produced intact (single documents shall not be
split into multiple records).

         2.    Coding. The following information shall be produced and provided in the data load
file at the same time that the TIFF images are produced. Each metadata field shall be labeled as
listed below:

       (a)     Beginning Production Number (ProdBeg),
       (b)     Ending Production Number (ProdEnd),
       (c)     Custodian/Source,
       (d)     Confidentiality.


III.   PRODUCTION OF ELECTRONICALLY STORED INFORMATION

               1.      Production Format for ESI.

              a)      Documents previously produced in the concurrent state court litigation will
be produced in the manner in which they were previously produced. Any documents not
previously produced in the concurrent state court litigation will be produced as follows:

                 b)      Documents will be produced as TIFF images. Each image shall have a
unique file name, which is the Bates number of the first page of the document. As indicated below,
native files will be produced in lieu of TIFF files for spreadsheets, media files, and other file types
for which it is impractical to produce TIFF images, and will be produced in their complete original
condition, and may not be altered in any way for litigation purposes. Documents will be produced
with the metadata fields listed below exported into a delimited load file for Relativity, Concordance,
and such other industry-standard electronic discovery platforms as the parties may agree upon. All
TIFFs produced by any party in this matter will be single page Group IV TIFF format, 300 dpi
quality or better. Image file names will be identical to the corresponding Bates numbered images,
with a “.tif” file extension. TIFF documents shall be produced in black and white in the first
instance. If a document contains color and that color is necessary to decipher the meaning, context,
or content of the document, the producing party shall honor reasonable requests for either the
production of the original document for inspection and copying or production of a color image of
the document. Nothing in this Stipulation shall be construed to impose an obligation on any party
to add functionality to a document where such functionality does not exist in the document’s native
format. It shall be the burden of the party claiming that documents lack functionality or do not exist
in a native format to establish such facts and related positions shall be conveyed under oath.


                                                  6
        Case 1:16-md-02753-LM Document 1164 Filed 10/16/19 Page 7 of 12



                  c)      Metadata. The following metadata fields will be produced in a delimited
text file, to the extent the information exists:

             Field         Data Type           Paper         Native Files & Email               Email
                                                                 Attachments

 ProdBeg                 Integer - Text   Starting Bates   Starting Bates #           Starting Bates #
                                          #

 ProdEnd                 Integer - Text   Ending Bates # Ending Bates #               Ending Bates #

 ProdBegAttach           Integer - Text   Starting bates   Starting bates # of        Starting bates # of
                                          # of document    document family            document family
                                          family

 ProdEndAttach           Integer - Text   Ending bates #   Ending bates # of          Ending bates # of
                                          of document      document family            document family
                                          family

 Attachbates             Integer - Text   bates # range   bates # range of            bates # range of
                                          of document all document all                document all
                                          attachments     attachments                 attachments

 BegAttach               Integer - Text   Beginning       Beginning bates # for       Beginning bates # for
                                          bates # for     each individual             each individual
                                          each individual attachment                  attachment
                                          attachment

 EndAttach               Integer - Text   End bates #      End bates # for each       end bates # for each
                                          for each         individual attachment      individual attachment
                                          individual
                                          attachment

 AttachNames             Integer - Text   Name of each     Name of each               Name of each
                                          attachment       attachment                 attachment

 AttachCount             Integer - Text   Number of        Number of attachments      Number of
                                          attachments                                 attachments

 E-mail Outlook Type     Integer - Text                    Identification as to       Identification as to
                                                           whether an outlook         whether an outlook
                                                           item is a calendar         item is a calendar
                                                           entry, task list item,     entry, task list item,
                                                           email etc.                 email etc.

 PGCOUNT                 Integer - Text   Number of        Number of pages            Number of pages
                                          pages

 ParentMSGID             Integer - Text   Identification   Identification of the      Identification of the
                                          of the unique    unique identifier of the   unique identifier of
                                          identifier of




                                                    7
          Case 1:16-md-02753-LM Document 1164 Filed 10/16/19 Page 8 of 12



                                        the parent       parent message/            the parent message/
                                        message/         document                   document
                                        document

PST/OST filename       Integer - Text

Custodian              Text             Name of          Name of person the         Name of person the
                                        person the       document was               document was
                                        document was     collected from             collected from
                                        collected from

Folder                 Text                              File path/folder structure File path/folder
                                                         for the original native    structure for the
                                                                                    original native file

From                   Text -                                                       Sender of message
                       paragraph

To                     Text –                                                       Recipients of message
                       paragraph


CC                     Text –                                                       Copied recipients
                       paragraph

BCC                    Text –                                                       Blind copied
                       paragraph                                                    recipients

Subject                Text -                                                       Subject of message
                       paragraph

Date_Sent              Date                                                         Date message sent

Time_Sent              Time                                                         Time message sent

FileName               Text -                            Name of original file      Name of original file
                       paragraph

FileExtension          Text                              Extension of original      Extension of original
                                                         file                       file

FileSize               Integer - Text                    Size of the file           Size of the file

Date_Created           Date/Time                         Date file was created

Date_LastMod           Date/Time                         Date file was last
                                                         modified

LastModifiedBy         Text                              Identity of last
                                                         individual modifying
                                                         document

TIMECREATED            Date/Time                         Date file was created



                                                 8
         Case 1:16-md-02753-LM Document 1164 Filed 10/16/19 Page 9 of 12



TimeLastModified      Date/Time                        Time file was last
                                                       modified.

Title                 Text -                           Title from document
                      paragraph                        metadata

Author                Text -                           Document author from
                      paragraph                        metadata

Confidentiality       Text           Any               Any confidentiality        Any confidentiality
                                     confidentiality   designation asserted on    designation asserted
                                     designation       the document               on the document
                                     asserted on the
                                     document

MD5 Hash              Text                             MD5 or SHA-1 Hash          MD5 or SHA-1 Hash
                                                       Value of document          Value of document

NativeLink            Text -                           Path including filename    Path including
                      paragraph                        to the associated native   filename to the
                                                       file if produced           associated native file
                                                       (Relative Path)            if produced (Relative
                                                                                  Path)

TextLink              Text -         Path including    Path including filename    Path including
                      paragraph      filename to the   to the associated          filename to the
                                     associated        searchable text file       associated searchable
                                     searchable text   (Relative Path)            text file (Relative
                                     file (Relative                               Path)
                                     Path)

Flags                 Text                                                        Flags

Importance            text                                                        Exclamation point or
                                                                                  other feature on email
                                                                                  denoting high priority

Attach                Text           Notification      Notification that the      Notification that the
                                     that the          document being             document being
                                     document          reviewed is an             reviewed is an
                                     being reviewed    attachment                 attachment
                                     is an
                                     attachment

E-mail Folder         Text                                                        Identification of the
                                                                                  path and folder where
                                                                                  the email was stored.

Redacted              text           Any redaction     Any redaction made to      Any redaction made to
                                     made to the       the document               the document
                                     document

Redacted Reason       Textparagraph Explanation        Explanation for            Explanation for
                                    for redaction      redaction                  redaction



                                              9
         Case 1:16-md-02753-LM Document 1164 Filed 10/16/19 Page 10 of 12



 DuplicateFilePath        Text

 DuplicateMailFolder      Text

 DupeCustodian            Text                           Name of Custodian in      Name of Custodian in
                                                         possession of duplicate   possession of duplicate
                                                         file                      file

 Defendant Name           Text           Name of         Name of Defendant         Name of Defendant
                                         Defendant       producing document        producing document
                                         producing
                                         document


                d)      Bates Numbers. The producing party will brand all TIFF images in the
lower right-hand corner with its corresponding Bates number, using a consistent font type and size.
The Bates number must not obscure any part of the underlying image. If the placement in the lower
right-hand corner will result in obscuring the underlying image, the Bates number should be placed
as near to that position as possible while preserving the underlying image.

               e)      ESI Impractical to Produce in TIFF Format. As noted above, certain
categories of ESI are more easily reviewed in native format and therefore will not be produced in
TIFF format. These file types include, but are not limited to, Spreadsheet Files such as Microsoft
Excel (*.xls, *.xlsx, *.csv), database files including Microsoft Access (*.mdb), presentation files
including Microsoft PowerPoint files (.ppt, .pps, .pptm), word processing files including Microsoft
Word files and multimedia files including audio and video files.

                 f)     Enterprise Databases. To the extent that any Party requests information
that is stored in an enterprise database or database management system (for example, Oracle, SQL
Server, DB2), the Parties will agree upon production of data from such sources in existing report
formats, or report formats that can be developed without undue burden or cost.

               g)     Structured Data. The parties agree to negotiate separately regarding the
production of information contained within structured database files and shared drives.

   IV.      OTHER TERMS

         1.      Use of ESI Produced In Native Format. The Parties agree that prior to using any
document produced in native format (including without limitation at any hearing or deposition), the
Party seeking to make such use will provide the Bates number and MD5 or SHA-1 hash value to
the producing Party, sufficiently in advance of such use that the producing Party can confirm that
the file to be used is the same as the file produced. Should any document produced in native format
be printed to *.tiff image or hard copy, the unique production number and any applicable
confidentiality designation shall be placed on each page of such *.tiff image or hard copy. Both
the unique production number for the *.tiff image or hard copy and the MD5 or SHA-1 hash value
of the native file from which the *.tiff image or hard copy was generated will also be placed on the
first page of the *.tiff image or hard copy for identification purposes. The Parties shall meet and
confer prior to trial to come to agreement on the format in which native files shall be used at trial.

                                                 10
       Case 1:16-md-02753-LM Document 1164 Filed 10/16/19 Page 11 of 12



        2.     Authenticity and Admissibility. Nothing in this protocol shall be construed to
affect the authenticity or admissibility of any document or ESI. All objections to the authenticity
or admissibility of any document or ESI are preserved and may be asserted at any time.

        3.     Confidential Information. The Parties incorporate the provisions of any protective
order(s) concerning protection of confidential information that may be entered by the Court in these
proceedings. For the avoidance of doubt, nothing in this Stipulation and Order shall supersede or
alter any provision of the protective order(s) concerning confidential information that may be
entered by the Court in these proceedings.

               a)      The confidentiality treatment level for any item will be provided in the field
entitled "Confidentiality." For items with no confidentiality requirements, the field will be left
blank.

               b)      The producing party will brand any confidentiality endorsements in a corner
of any TIFF images representing the produced item. Those endorsements must be in a consistent
font type and size, and must not obscure any part of the underlying image or Bates number. For
documents produced in native format, a one page slip sheet will be produced stating that the
document is produced in native format. This slip sheet will also indicate the confidentiality
designation of the native file.

       4.     Reimbursement of Costs. This Stipulation and Order shall have no effect on any
producing Party’s right to seek reimbursement for costs consistent with the Federal Rules of Civil
Procedure associated with collection, review, or production of documents or ESI.

        5.      Reservation of Rights. Nothing in this Stipulation and Order shall be interpreted
to require disclosure of irrelevant information or relevant information protected by the
attorneyclient privilege, work-product doctrine, or any other applicable privilege or immunity. The
Parties do not waive any objections as to the production, discoverability, admissibility, or
confidentiality of documents and ESI. Nothing in this Stipulation and Order is intended or should
be interpreted as narrowing, expanding, or otherwise affecting the rights of the Parties or third
parties to object to a subpoena.

       6.      Privileged or Trial Preparation Materials.

                 a)      Some of the ESI and other documents produced in this action may contain
attorney-client privileged communications or other information protected as “privileged" or
protected by the attorney work-product privilege and not subject to discovery under the Federal
Rules of Civil Procedure or other applicable source of law (“Protected Material”). The Parties
acknowledge that, despite each party’s best efforts to conduct a thorough pre-production review of
all ESI and other documents, given the amount of information likely to be exchanged in this case,
some Protected Material may be inadvertently disclosed to the other party during the course of this
litigation. Such disclosed Protected Material shall be handled in accordance with the parties'
Confidentiality Stipulation and Protective Order. Counsel for the Parties recognize that the
applicable rules of professional conduct may impose obligations on the Party requesting discovery,
with respect to materials that they know or reasonably should know have been produced
inadvertently.

                                                11
       Case 1:16-md-02753-LM Document 1164 Filed 10/16/19 Page 12 of 12



                 b)     The Parties therefore agree that should Protected Material be inadvertently
produced during discovery, both Parties agree to voluntarily return any and all inadvertently-
produced material protected from disclosure to the other Party, destroy any copies made, and agree
such inadvertent disclosure will not constitute a general waiver of privilege. Any Protected Material
produced by a producing Party remains the property of the producing Party. The requesting Party
shall promptly notify the producing Party of its possession of the Protected Material, return any and
all such Protected Material to the producing Party, destroy any copies made, agree that such
disclosure will not constitute a waiver of any privilege, and shall make no use or disclosure of the
Protected Material other than to the producing Party.

        7.      Preservation of Potentially Relevant Information. Each Party shall be responsible
for taking reasonable and proportional steps to preserve potentially relevant documents and ESI
within its possession, custody, or control.

        8.      Continuing Obligation to Meet and Confer. To expedite discovery of electronic
evidence and reduce each parties' costs, the parties' attorneys and IT professionals will informally
cooperate and discuss procedures or protocols to facilitate identification, retrieval and production
of computerized information. The Parties will work with one another in good faith to resolve any
issues, disputes or objections that arise in connection with electronic discovery issues before raising
such matters with the court. Issues shall be raised promptly in writing, and the parties shall have
good faith discussions to attempt to resolve the matter. The responsibility shall be continuing, unless
otherwise ordered by the Court.

        9.     Load File. The Parties shall produce load files in an industry standard format. If
there are any disputes concerning the production of load files, the Parties shall meet and confer in
attempt to resolve these issues.

       SO ORDERED.


                                               _________________________________________
                                               Landya McCafferty
                                               United States District Judge

 October 16, 2019

 cc: All Count of Record




                                                 12
